EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lauren Schneider on April 25, 2022.
The application has been amended as follows: 
Replace claim 1 as follows:
Claim 1. 	A guiding sheath, comprising:
an elongated shaft having an inner liner defining a lumen, a braided member surrounding the inner liner, and an outer layer surrounding the braided member;
a ring electrode mounted on the elongated shaft;
a lead wire having a distal end connected to the ring electrode;
a lumened lead wire tubing extending longitudinally along the elongated shaft, the lumened lead wire tubing having a proximal portion, a transition portion, and a distal portion, the proximal portion extending below the braided member, the distal portion extending above the braided member, and the transition portion passing through a gap in the braided member, the lead wire extending longitudinally through the lumened lead wire tubing;
a puller wire;
a lumened puller wire tubing in contact with and extending longitudinally along the elongated shaft, the lumened puller wire tubing extending below the braided member along its entire length, and the puller wire extending longitudinally through the the lumened puller wire tubing;
a control handle at a proximal end of the elongated shaft; and
a hemostatic valve proximal of the control handle, the hemostatic valve comprising:
a hub housing comprising proximal and distal ends and a central passage, an end cap mounted on the proximal end of the hub housing and comprising a central opening defining an entry into the central passage of the hub housing,
a seal valve member positioned within the central passage of the hub housing and comprising a deformable central opening, the deformable central opening being configured to remain closed in a neutral configuration but to deform upon exertion of axial pressure on the deformable central opening by a device to allow passage of the device when the device is extended through the central passage, and
a friction ring positioned within the central passage of the hub housing distal of the seal valve member and comprising a central aperture that remains open and is axially aligned with the deformable opening of the seal valve member, the central aperture of the friction ring configured for frictional contact with the device when the device is extended through the central passage, and configured to minimize passage of air distally from the central opening of the seal valve member as the device is extended through the central passage.
Claims 16-20: Canceled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Leeflang (U.S. PGPub. No. 2016/0058971), Fuentes (U.S. PGPub. No. 2012/0277671) and Bonnette (U.S. PGPub. No. 2006/0129091) were found to be the closest prior arts to the claimed invention.
Leeflang discloses a catheter comprising majority of structures as claimed in claim 1. However, Leeflang fails to disclose a lumened puller wire tubing in contact with and extending longitudinally along the elongated shaft as required in independent claim 1. Instead, Leeflang discloses a lumened puller wire tubing (auxiliary lumen 18b in Fig. 1B) that changes its position relative to a braided member and a lumen of an elongated shaft to prevent separation of a pull wire from layers of the catheter or tear at least partially through the wall of the catheter ([0005]-[0007]). Therefore, it would be hindsight reasoning to modify Leeflang’s lumened puller wire tubing so that it is in contact with and extending longitudinally along the elongated shaft and extending below the braided member along its entire length as required in independent claim 1. 
Fuentes teaches an arrangement in which the lumened puller wire tubing and its puller wire are between inner and outer braided members so that the puller wire tubing and its puller wire are encapsulated in a sidewall of a catheter shaft to prevent separation of the puller wire tubing and its puller wire from separating from the catheter shaft ([0013]). However, Fuentes fails to teach the lumened puller wire tubing that is in contact with and extending longitudinally along the elongated shaft and below the braided member along its entire length as required in independent claim 1. There would be no motivation from Fuentes to position the lumened puller wire tubing so that it is directly in contact with the elongated shaft and extends below the braided member as doing so would teach away from the intended design of Fuentes. 
Accordingly, independent claim 1 and its dependent claims 2-4, 6-15 and 21 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        4/25/2022